DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s amendment filed May 6, 2022, has been entered.  Claims 1, 19, 21, 39, 43, and 45 have been amended as requested.  Claims 2, 14-18, 20, 22, 23, 40, and 42 have been cancelled. Thus, the pending claims are 1, 3-13, 19, 21, 24-39, 41, and 43-45, with claims 25-38 being withdrawn as non-elected.  
Said amendment is sufficient to overcome the prior art rejection under 35 USC 103 over the Mashburn reference (US 2010/0151158) as set forth in section 9 of the last Office action (Non-Final Rejection mailed February 24, 2022).  However, the following new rejection over Mashburn in view of Prevost (US 5,958,527) is set forth below.  


Drawings
The replacement drawings were received on May 6, 2022.  These drawings are insufficient to overcome the standing objection thereto as set forth in section 4 of the last Office action.  In particular, there does not appear to be any distinction between the features of the first portion 600 and the second portion 602 in Figure 6 of the replacement drawings.  Hence, said drawing objection is maintained.
Specifically, the drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rough first portion and smooth opposing portion of the extrusion die orifice must be shown or the features canceled from the claims.  No new matter should be entered.  Note Figure 6 depicts first portion 600 and second portion 602 of the die orifice, but neglects to show the rough and smooth features thereof.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The claim terms “irregularly shaped” and “regularly shaped” are interpreted according to common dictionary definitions of irregular and regular.  Thus, “irregularly shaped” is limited to unbalanced shapes and “regularly shaped” is limited to symmetrical shapes.  
The claim term “fibrous extensions” is limited to extensions of the irregularly shaped grains that approach a fibrous nature (i.e., having a significantly greater length than width) and not actual fibers embedded in and extending from the irregularly shaped grains.  See Figure 3, reference number 302.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-13, 19, 21, 24-39, 41, and 43-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as being indefinite because it is unclear if the “artificial turf infill” comprises (A) a bottom sand layer, a middle layer of irregularly shaped grains, and a top infill layer of elastomeric granules or (B) irregularly shaped grains and a top infill layer.  In other words, the claim as written is unclear as to whether the sand layer is considered part of the artificial turf infill or not.  Additionally, it is unclear whether the irregularly shaped grains form “a layer” between the sand and top layers or not.  Thus, claim 1 is rejected as being indefinite.  Claims 3-13, 19, 21, 24-38, 41, and 43-45 are also rejected for their dependency thereupon.  
Claim 39 is similarly rejected since it is unclear if the sand layer is considered a component of the infill or not.  Additionally, it is unclear if the agglomerate is in the form of a layer or not.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-13, 19, 24, 39, 41, 43, and 44 are rejected under 35 U.S.C. 103 as obvious over US 2010/0151158 issued to Mashburn et al. in view of US 5,958,527 issued to Prevost.
Mashburn discloses a method for recycling synthetic turf comprising agglomerating a plurality of turf fragments and extruding the agglomerated material into infill for artificial turf (abstract).  The synthetic turf to be recycled may comprise polyethylene, polypropylene, nylon, and/or polyester (i.e., all non-elastic thermoplastic polymers) (sections [0020], [0023], [0024], [0042], and [0043] and Table 1).  The synthetic turf is removed from its installation and downsized into turf fragments that are then are agglomerated in an extruder or an agglomerator (sections [0027] - [0029]).  
The agglomerated turf fragments may be cut into pellets or granules having any desired shape, such as spherical, cylindrical, or oval, or may be irregularly shaped pellets (sections [0037], [0038], and [0045]).  Figures 2 and 3 show irregularly (i.e., not symmetrical) shaped pellets having a “curved profile” (i.e., generally rounded and cylindrical, respectively) and at least some “fibrous extensions.”  The fibrous extension on the left side of Figure 3 shows a branched extension and a hook shape.  Additionally, the cylindrical pellet with fibrous extensions has a length greater than the diameter/cross-section of approximately 2.7 times (i.e., diameter/cross-section to length ratio of about 1:2.7).  Said pellets may range in size from 0.05 mm to 9 mm (sections [0037] and [0045]).  The holes of the extruder may vary in diameter from about 0.5-15 mm (section [0038]), which would result in a pellet thickness of approximately 0.5-15 mm.  The extruded pellets may comprise 10-90 wt.% of the agglomerated material (i.e., the at least one type of non-elastomeric thermoplastic) (section [0034] and at least Examples 1, 3, 7, and 10 of Table 1).  
The pellets are suitable for use in synthetic turfs (i.e., a pile fabric having a backing and a plurality of upstanding pile ribbons resembling grass tufted therein) and may include another type of infill, such as sand, gravel, cork, polymer beads (e.g., regularly shaped granules), and rubber (e.g., regularly shaped or elongated granules of an elastomeric compound) (sections [0015], [0020], [0022], and [0052]).  The different types of infill may be mixed together in a single layer, disposed individually in single layers, or a combination thereof (section [0052]).  
Thus, the Mashburn reference teaches applicant’s claims 1, 5, 6, 8-10, 13, 24, 41, 43, and 44, with the exceptions (a) the infill comprises three layers: a bottom sand layer, a middle layer of irregularly shaped grains, and a top layer of regularly shaped or elongated granules of an elastomeric compound, (b) “wherein at least 50%, at least 60%, at least 70%, at least 80%, at least 90%, or at least 95% of the irregularly shaped grains have a curved profile,” and (c) “the irregularly shaped grains have a curved profile formed by extruding the agglomerate through at least one orifice of an extrusion die plate of an extruder, the at least one orifice having a first portion and an opposing portion, the first portion being rough and the opposing portion being smooth.”
Regarding exception (a), Mashburn teaches the infill of the artificial turf may include the inventive pellets and another type of infill, such as sand, gravel, cork, polymer beads and rubber (e.g., crumb rubber or ethylene propylene diene monomer (EPDM)), wherein the different types of infill may be mixed together in a single layer, disposed individually in single layers, or a combination thereof (sections [0015], [0022], and [0052]).  Mashburn teaches selection of the artificial turf infill materials is determined based upon the desired physical properties (e.g., resiliency) of said artificial turf for a particular end use (section [0022]). The reference fails to explicitly teach specific embodiments of layered or mixed infill materials (e.g., a bottom layer of sand and a top layer of rubber in combination with a middle layer of the inventive pellets).  As such, it is reasonable to presume that selection of such layered or mixed infill materials is within the level of ordinary skill in the art.  
Looking to the prior art for guidance, it is well known in the art to employ three layers of infill, wherein a bottom layer comprises a hard material such as sand and a top layer comprises a resilient material such as rubber.  For example, Prevost teaches an artificial turf comprising a three course infill comprising a bottom layer of sand, a middle layer of sand and rubber, and a top layer of rubber (abstract and figures).  The rubber granules are preferably crumb rubber particles (col. 7, lines 7-9), which applicant considers to be regularly shaped or elongated elastomeric compounds (see sections [0042], [0043], and [0045] of Pre-Grant Publication US 2019/0153679).   
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide layers of infill, as taught by Mashburn and Prevost, wherein a bottom layer comprises sand and a top layer of regularly shaped rubber granules, as taught by Prevost, in the Mashburn artificial turf.  Selection of suitable infill materials and compositions of infill layers are well within the level of ordinary skill in the art, wherein said selection is dependent upon a particular end use of the artificial turf (e.g., landscape or sports field).  Such a modification would have yielded predictable results to the skilled artisan (e.g., providing an artificial turf having the desired properties, such as resiliency, shock absorption, and natural feel, for an intended application).  Therefore, absent a showing of unexpected results achieved therefrom or other evidence of non-obviousness, exception (a) is rejected as being obvious over the cited prior art.  
Regarding exception (b), while each of the irregularly shaped infill pellets of Mashburn’s Figure 2 are shown to have a curved profile (e.g., largely circular in cross-sectional shape), the reference fails to explicitly teach at least 50% of said pellets have a curved profile.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide all of the irregularly shaped pellets with a curved profile as shown in Figure 2.  Note Mashburn teaches how to extrude and cut the pellets to achieve a desired shape (section [0038]), wherein presumably 100% of the pellets produced by one method would have the same general shape.  In other words, it would have been obvious to make all the irregularly shaped pellets by the same method so as to have the same general shape.  Therefore, absent a showing of unexpected results or other evidence of nonobviousness, exception (b) is held to be obvious over the cited prior art.
Regarding exception (c), as set forth above, Mashburn does teach irregularly shaped granules having a curved profile formed by extrusion of an agglomerate through at least one orifice of an extrusion die plate, but fails to teach an extrusion die orifice having a rough portion and a smooth portion.  However, applicant’s limitation to curved profile being formed by extrusion through the cited die orifice is a method limitation in an article claim and is descriptive of an apparatus employed in said method.  As such, said limitation is not given patentable weight at this time.  It is the Examiner’s position that the irregular shape and curved profile of Mashburn’s granules are identical or only slightly different than the presently claimed irregularly shaped grains having a curved profile prepared by the method presently claimed, because both are granules of agglomerated thermoplastic material extruded through a die orifice to have an irregular shape and curved profile.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or an obvious variant from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964.  The burden has been shifted to Applicant to show unobvious differences between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289.  Therefore, exception (c) and claims 1, 5, 6, 8-10, 13, 24, 41, 43, and 44 are rejected as being obvious over the cited prior art.  
Regarding claim 3, while Mashburn’s Figure 2 only shows two whole pellets, it appears both pellets have at least one fibrous extension.  Hence, while Mashburn fails to explicitly teach at least 40% of the pellets have fibrous extensions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide all the pellets with fibrous extensions as shown in Figure 2.  Therefore, absent a showing of unexpected results achieved therefrom or other evidence of non-obviousness, claim 3 is rejected as being obvious over the cited prior art.  
Regarding claim 4, while Mashburn fails to explicitly teach at least 50% of the fibrous extensions comprise at least 30% by weight of the pellets, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide sufficient amount of fibrous extensions comprising at least 30% by weight of the pellets.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Therefore, absent a showing of unexpected results achieved therefrom or other evidence of non-obviousness, claim 4 is rejected as being obvious over the cited prior art.  
Regarding claim 7, while Mashburn does not explicitly teach the claimed diameter/cross-section to length ratios, the claimed ratios would have been obvious over the cited prior art.  Specifically, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to one skilled in the art to employ modify the length and diameter/cross-section dimensions to the ranges recited by applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Note such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237.  Therefore, claim 7 is rejected as being obvious over the cited prior art. 
Regarding claim 11, the recitation to “recycled packaging material” and “food packaging” are not necessarily given patentable weight since said recitations describe the source of non-elastomeric thermoplastic polymer, rather than the actual type of polymer.  In a final product claim as recited, said source is not necessarily given patentable weight unless it can be shown said source materially affects the resulting structure of the final produce.  As such, claim 11 is rejected along with parent claim 1 since Mashburn teaches the pellets may comprise polyethylene. 
Regarding claim 12, although Mashburn does not explicitly teach the limitation that the fibrous extensions interlock with the artificial grass fibers, other fibrous extensions, or a combination thereof, it is reasonable to presume that said limitation is met by the Mashburn invention having the having the recited amount of grains with a curved profile.  Support for said presumption is found in the use of similar materials (i.e., irregularly shaped grains having fibrous extensions employed as infill material between artificial grass fibers of an artificial turf) and in the similar production steps (i.e., forming the pellets with fibrous extensions and applying to an artificial turf as an infill material) used to produce the artificial turf.  Note the fibrous extensions of the Mashburn pellets are certainly capable of interlocking with each other, when employed in the same manner as an infill material.  The burden is shifted to applicant to show otherwise. Therefore, claim 12 is rejected as being obvious over the cited Mashburn reference.  
Regarding claim 19, while the cited prior art fails to teach the top infill layer comprises at least 50% by weight of regularly shaped crumb rubber infill particles, said claim is rejected as being obvious over the cited prior art.  Specifically, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a majority of or all of the top infill as regularly shaped infill particles.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Therefore, absent a showing of unexpected results achieved therefrom or other evidence of non-obviousness, claim 19 is rejected as being obvious over the cited prior art.  
Regarding claim 39, which is drawn to the use of an agglomerate as infill, wherein the infill comprises an agglomerate comprising irregularly shaped grains having a curved profile formed by extruding the agglomerate through at least one orifice of an extrusion die plate of an extruder, the at least one orifice having a first portion and an opposing portion, the first portion being rough and the opposing portion being smooth.  The method limitation of how the curved profile is formed is not given patentable weight at this time since it is not an active limitation of how to use of the agglomerate as infill, but, rather, descriptive of an apparatus employed to making the infill and the method of making said infill.  
Mashburn clearly teaches the use of an agglomerate granule having an irregular shape and curved profile as infill distributed between artificial turf fibers of an artificial turf (sections [0003] and [0022]).  As set forth with respect to claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to distribute layers of infill, as taught by Mashburn and Prevost, wherein a bottom layer comprises sand and a top layer of regularly shaped rubber granules, as taught by Prevost, in the Mashburn artificial turf.  Selection of suitable infill materials and compositions of infill layers are well within the level of ordinary skill in the art, wherein said selection is dependent upon a particular end use of the artificial turf (e.g., landscape or sports field).  Such a modification would have yielded predictable results to the skilled artisan (e.g., providing an artificial turf having the desired properties, such as resiliency, shock absorption, and natural feel, for an intended application).  Therefore, absent a showing of unexpected results achieved therefrom or other evidence of non-obviousness, claim 39 is rejected as being obvious over the cited prior art.  
Claims 1, 21, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0151158 issued to Mashburn et al. in view of US 5,958,527 issued to Prevost, as applied to claim 1 above, and in further view of US 4,337,283 issued to Haas, Jr. and US 2011/0301302 issued to Bohn et al.  
Regarding the elongated granule limitations of claims 1 and 45, Mashburn and Prevost fail to teach the top infill comprises elongated granules of an elastomeric compound.  However, rubber shavings are well known in the art of artificial turf infills.  For example, Haas teaches an artificial turf comprising infill particles of cork, rubber, polymer beads, or polymer foam (abstract).  The rubber infill may be in the form of shavings (col. 6, lines 50-52).  Additionally, Bohn teaches it is known to recycle tires by grinding or shaving into particles, which may suitable for artificial turf infill (sections [0006] and [0030]).  Note such rubber shavings would necessarily be elongated.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select elongated rubber shavings, as taught by Haas and Bohn, for the top layer of rubber infill.  Such a modification would have yielded predictable results to the skilled artisan. Therefore, claims 1 and 45 are rejected as being obvious over the cited prior art.  
Regarding claim 21, while the cited prior art fails to teach the top infill layer comprises at least 40% by weight of elongated infill particles, said claim is rejected as being obvious over the cited prior art.  Specifically, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a majority of or all of the top infill as regularly shaped infill particles.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Therefore, absent a showing of unexpected results achieved therefrom or other evidence of non-obviousness, claim 21 is rejected as being obvious over the cited prior art.  
Claims 1, 3-13, 19, 24, 39, 41, 43, and 44 are rejected under 35 U.S.C. 103 as obvious over US 2010/0151158 issued to Mashburn et al. in view of US 5,958,527 issued to Prevost and US 5,783,066 issued to Alymore. 
Claims 1, 21, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0151158 issued to Mashburn et al. in view of US 5,958,527 issued to Prevost and US 5,783,066 issued to Alymore, as applied to claim 1 above, and in further view of US 4,337,283 issued to Haas, Jr. and US 2011/0301302 issued to Bohn et al.  
In the alternative, the claims are rejected over Mashburn and Prevost in view of Alymore.  Mashburn teaches the pellets may be irregularly shaped and that said irregular shape may be advantageous for tight packing of the infill (section [0037]).  Mashburn teaches how to achieve irregular edges of a cut pellet (section [0038]), but fails to elaborate on how to form pellets having an irregular shape.  Looking to the prior art for guidance, Alymore teaches a method for extruding polymeric pellets having an irregular non-symmetrical shape with a rough surface (abstract and Figure 3).  Said method includes use of a restricted die having a shape that prevents the polymer from flowing smoothly through the die (col. 1, lines 60-64).  Thus, it would have been obvious to one of ordinary skill in the art form the irregularly shaped pellets of Mashburn by the method disclosed in Alymore.  Such a modification would have yielded predictable results to the skilled artisan (i.e., irregularly shaped pellets having a rough surface that pack tightly when employed as infill in an artificial turf).  Therefore, the claims are rejected as being obvious over the cited prior art.  


Response to Arguments
Applicant’s arguments filed with the amendment have been fully considered but they are not persuasive.
Applicant traverses the prior art rejection of the claims over Mashburn and Prevost by noting Prevost employs a middle layer of sand and rubber (i.e., sand and an elastomeric material) whle the present invention employs a middle layer of infill agglomerate including at least one type of non-elastomeric thermoplastic (Amendment, page 13, 1st paragraph).  Applicant asserts it would not have been obvious to one of ordinary skill in the art to replace Prevost’s middle layer of a mixture of sand and elastomeric rubber granules with agglomerate of non-elastomeric irregularly shaped grains as presently claimed (Amendment, page 14, 2nd paragraph).  
	In response, applicant’s argument is unpersuasive since the rejection is not based upon modifying the Prevost infill comprising three layers by substituting the Mashburn infill for Prevost’s middle layer. Rather, the rejection is based upon the obviousness of employing a bottom layer of sand infill and a top layer of rubber infill with the Mashburn infill, as suggested by Mashburn’s teaching that other infill materials, such as sand and rubber, may be layered with the irregularly shaped Mashburn infill comprising at least one non-elastomeric thermoplastic material.  Mashburn clearly teaches such other layers may be employed with the Mashburn infill, but neglects to exemplify such an embodiment.  As such, one would understand selection of other infill layers is within the level of ordinary skill in the art, wherein other layers and materials could be tailored to the desired physical properties (e.g., resiliency) of an intended use, as taught by Mashburn.  There is nothing on record establishing that such selection of other infill layers would produce an unpredictable result.
Applicant also traverses the prior art rejections by noting the benefits of the claimed irregularly shaped infill as disclosed in the specification (Amendment, paragraph spanning pages 14-15 and page 15, 1st paragraph).  In response, first it is noted that applicant is arguing features that are not claimed (e.g. reduced packing ratio, reduced friction, reduce amount of elastomeric granules employed, reduced splash effect).  Additionally, while the specification does cite benefits of the claimed irregularly shaped grains including a non-elastomeric thermoplastic, said specification does not present any evidence of unexpected results achieved from the claimed invention.  “Mere lawyers’ arguments unsupported by factual evidence are insufficient to establish unexpected results.” In re Lindner, 173 USPQ 356.  See also In re Wood, 199 USPQ 137.  Therefore, applicant’s arguments are found unpersuasive and the above rejections stand.   


Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        July 19, 2022